DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-19 and 23-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the back portion of the blank comprises an opening defined by the line of weakening defining the second removable patch in the second configuration of the carrier when the carrier is formed from the blank" in lines 1-3.  There is limitation is indefinite because it’s claiming an opening without actually including an opening on the blank, it appears that the Applicant is trying to claim –the back portion further includes the line of weakening that defines an area that includes the second removable patch and the area can be removed to create an opening when the carrier is formed from the blank--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-17 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley, JR. (US 2015/0321816) which in figures 1 and 13 discloses the invention as claimed: 
In re claim 1: A blank 3 for forming a carrier 5 for holding a plurality of containers, the blank 3 comprising: a front portion 7 of the blank 3 that comprises a first plurality of panels (all panels that make up 7) for at least partially surrounding a front interior space of a front portion 7 of the carrier when the carrier is formed from the blank 3, the front interior space for receiving at least one container of the plurality of containers, the first plurality of panels comprising a front panel 15a, a front central panel 41, and at least one front side panel 17a/19a; and a back portion 9 of the blank 3 that comprises a second plurality of panels (all panels that make up 9) for at least partially surrounding a back interior space of a back portion 9 of the carrier when the carrier is formed from the blank, the back interior space for receiving at least one container of the plurality of containers, the second plurality of panels comprising a back panel 15b, a back central panel 81, and at least one back side panel 17b/19b, the front central panel 41 and the back central panel 81are separably connected at a line of weakening 125 and are for being in at least partial face-to face contact in a first configuration of the carrier 5 when the carrier 5 is formed from the blank 3, the front portion 7 of the carrier 5 and the back portion 9 of the carrier 5 are positionable to a second configuration wherein the front portion 7 of the blank 3 and the back portion 9 of the blank 3 are at least partially separated at the line of weakening 125 when the carrier is formed from the blank 3 (see figure 1 of Holley, JR.).   
In re claim 2: the line of weakening 125 comprises cab be a tear line (125 throughout the figures include cutout opening which would assist in tearing) (see figure 1 of Holley, JR.).  

In re claim 11: a front handle portion (handle portion of 41) extends from the front central panel and a back handle portion (handle portion of 81) extends from the back central panel, the front handle portion (handle portion of 41) and the back handle portion (handle portion of 81) are for forming a handle of the carrier when the carrier is formed from the blank (see figure 1 of Holley, JR.).    
In re claim 12: a front handle reinforcement flap 21a and a back handle reinforcement flap 21b are for respectively overlapping with a respective front handle portion and a back handle portion when the carrier is formed from the blank (see figure 1 of Holley, JR.).    
In re claim 13: the front handle reinforcement flap 21a and back handle reinforcement flap 21b are foldably separably connected at a portion (adjacent 127) of the line of weakening (see figure 1 of Holley, JR.).  
In re claim 14: at least one of the front portion 7 of the blank and the back portion 9 of the blank comprises an attachment flap foldably connected to a respective one of the 22WBD (US) 50540376v1Attorney Docket No. R029 18740US.D 1front central panel 41 and the back central panel 81, the attachment flap can be adhesively attached to the other of the front central panel and the back central panel when the carrier is formed from the blank, the front portion 7 of the blank and the back portion 9 of the blank remain foldably connected at the attachment flap in the second configuration of the carrier when the carrier is formed from the blank (see figure 1 of Holley, JR.).    
In re claim 15: the front portion 7 of the blank comprises at least one front divider flap 47a foldably connected to at least one panel of the first plurality of panels, the front divider flap 47a divides the front interior space into at least two front container-receiving spaces when the carrier is formed from the blank (see figure 1 of Holley, JR.).    
In re claim 16: the back portion 9 of the blank comprises at least one back divider flap 47b foldably connected to at least one panel of the second plurality of panels, the back divider flap 47b divides the back interior space into at least two back container-receiving spaces when the carrier is formed from the blank (see figure 1 of Holley, JR.).  
In re claim 17: the at least one front divider flap 47a is foldably connected to the front central panel and the at least one back divider flap 47b is foldably connected to the back central panel (see figure 1 of Holley, JR.).     
In re claim 20: the first plurality of panels (all panels that make up 7) comprises a first front bottom panel 13 foldably connected to the front panel 15a and a second front bottom panel 38 foldably connected to the front central panel 41 (see figure 1 of Holley, JR.).  
In re claim 21: the second plurality of panels (all panels that make up 9) comprises a first back bottom panel 57b foldably connected to the back central panel and a second back bottom panel 11 foldably connected to the back panel 15b (see figure 1 of Holley, JR.).   
In re claim 22: the first front bottom panel 57b and the second front bottom panel 11 cooperate to at least partially define the front interior space and the first back bottom panel 13 and the second back bottom panel 38 cooperate to at least partially define the back interior space when the carrier is formed from the blank (see figure 1 of Holley, JR.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley, JR. (US 2015/0321816) in view of Oliff et al. (US 2004/0245327). Holley, JR. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Oliff et al.:
In re claim 3: Oliff et al. teaches the provision of providing a single blank of a carrier that forms into two connected containers for holding products that includes a line of weakening comprises a tear strip 60 positioned at an upper portion of the carrier when the carrier is formed from the blank 12 (see figures 1 and 2 of Oliff et al.).  
In re claim 4: the tear strip 60 comprises an upper portion of each of the front central panel 28 and the back central panel (opposite 28) (see figures 1 and 2 of Oliff et al.).  
In re claim 5: the tear strip 30 includes a central fold line on a centerline 88 of the blank (see figures 1 and 2 of Oliff et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the central handle panel portions of Holley, JR. with the tear strip as taught by Oliff et al. in order to allow the blank, when formed, to be separated into two holding containers instead of one (see figures 1-2 and 6 of Oliff et al.).  

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley, JR. (US 2015/0321816) in view of Adams et al. (US 5,141,106). Holley, JR. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Adams et al.:
In re claim 6: Adams et al. discloses the provision of at least one of the front portion of the blank 10 and the back portion (opposite 10) of the blank comprises a removable patch 40/42/50/52 for being adhesively secured to the other of the at least one of the front portion 10 of the blank and the back portion (opposite 10) of the blank when the carrier is formed from the blank (see figures 4-8 of Adams et al.).  
In re claim 7: the removable patch 42 is at least partially defined by a line of weakening 41 (see figure 8 of Adams et al.).  
In re claim 8: the front portion of the blank comprises a first removable patch 54/56 and the back portion of the blank comprises a second removable patch (opposite 54/56), the first removable patch 54/56 for being aligned with and in face-to-face contact with the second removable patch (opposite 54/56) in the first configuration of the carrier when the carrier is formed from the blank (see figure 5 of Adams et al.).    
In re claim 9: the first removable patch 54/56 is adhesively connected to the second removable patch (opposite 54/56) and the second removable patch (opposite 54/56) is separated from the back portion of the blank in the second configuration of the carrier when the carrier is formed from the blank (see figures 5 and 9 of Adams et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the blank of Holley, JR. with removable patches as taught by Adams et al. in order to allow secure the panels together when formed (see figures 5-9 of Adams et al.).

    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for additional prior art that teaches and suggests similar claimed and disclosed limitation of the invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735